Citation Nr: 1748059	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-00 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for major depressive disorder, claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran had active military service from February 3, 1972, to April 20, 1972.  .

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision of the VARO in Nashville, Tennessee, that denied service connection for a nervous condition.  In April 2012, the RO received the Veteran's notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2013 and the Veteran filed and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2013.  Additional evidence was associated with the Veteran's claims file and a supplemental SOC (SSOC) was issued in July 2015.

In February 2017, the Veteran and his wife  testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records have been reviewed.

The Board notes that a review of the Veteran's Virtual VA file reveals that the Veteran had also perfected an appeal with respect to the matter of entitlement to nonservice-connected pension benefits.  Specifically, entitlement to nonservice-connected pension benefits was denied in November 2016.  The Veteran filed an NOD in December 2016.  An SOC was issued in March 2017 and the Veteran filed and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.  (This VA Form 9 is located in the Veteran's VBMS file.)  On his VA Form 9, the Veteran checked the box indicating his desire for a Board videoconference hearing.  The matter was certified for appeal to the Board in April 2017.  However, because the Veteran had requested a hearing on the matter, the appeal was not in fact transferred to the Board.  Then, prior to the Board's receipt of the appeal, the Veteran died.  The Veterans Appeals Control and Locator System (VACOLS) (the Boards computerized tracking system) indicates that the appeal had been dismissed/withdrawn due to the death of Veteran.  As the appeal as to the issue of entitlement to nonservice-connected pension benefits was not docketed by the Board and because a disposition of the matter already exists, the Board finds that no further action is necessary with regard to matter.


FINDING OF FACT

In May 2017, prior to the promulgation of a decision by the Board in this case, the Veteran died.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claim for service connection for major depressive disorder, claimed as a nervous condition,  at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran (the appellant) died during the pendency of the appeal.  Notification of death was received through the First Notice of Death (FNOD) Program, as indicated in VACOLS (the Board's computerized tracking system), with date of death noted as September 28, 2017.  

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34   (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death. See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


